HOLLAND, District Judge.
Both the plaintiff and defendant in this case are residents and citizens of the same state and district. The cause of action is ex delicto or of a mixed character of contract and tort arising under the laws of Pennsylvania.. There is nothing in the subject-matter of the suit to give the federal court jurisdiction, and there is no diverse citizenship to bring it in this court, and, not having jurisdiction, it is the duty, as indicated by the Circuit Court of Appeals in this district in this particular case (136 Fed. 773), to proceed no further, but to dismiss the suit; and it is so ordered.